DETAILED ACTION
Claims 1 – 15 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 – 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Magnusson (US 2010/0205463) in view of Rozic et al (US 2017/0286343, hereinafter referred to as Rozic).
	As per claim 1:
	Magnusson discloses a docking apparatus comprising: a Universal Serial Bus (USB) hub including a USB port couplable to a computing device to communicate (Magnusson: Paragraph [0032], figures 1 and 3), the USB hub is to receive a first USB protocol-based message from the computing device through the USB port (Magnusson: Paragraph [0031] interpreting USB host as equivalent to the claimed 
	Magnusson does not specifically teach that the USB port is communicating in USB Alternate Mode, and that the USB protocol based message is received through the USB port operating in Alternate Mode.
	However Rozic teaches sending USB protocol based messages through the USB port operating in Alternate Mode (Rozic: Paragraphs [0013] and [0018], USB packets can be sent to an adapter that generates alternate mode packets containing the USB packets, when are sent over the USB alternate mode interface and then have the USB packets restored by removing the headers of the alternate mode packets; this is interpreted by the examiner as equivalent to the claimed sending USB protocol based messages over a USB port communicating in USB alternate mode) in order to allow the tunneling of USB data while still having the benefits of using the alternate mode protocol over USB type c (Rozic: paragraphs [0002] and [0013]).
	It would have been obvious to one of ordinary skill in the art at the time of filing for Magnusson to implement sending USB protocol based messages through the USB port operating in Alternate Mode as taught by Rozic in order to allow the tunneling of USB data while still having the benefits of using the alternate mode protocol over USB type C (Rozic: paragraphs [0002] and [0013]).

	
As per claim 7:
	The modified Magnusson teaches the USB port is a USB type C port to communicate in USB type C Alternate Mode (Rozic: Paragraph [0013]) in order to allow the tunneling of USB data while still having the benefits of using the alternate mode protocol over USB type C (Rozic: paragraphs [0002] and [0013]).
	As per claim 8:
	Magnusson discloses computing device comprising: a Universal Serial Bus (USB) Type-C receptacle couplable to a USB port of a USB hub of a docking apparatus to communicate  (Magnusson: Paragraph [0032], figures 1 and 3); and a control unit coupled to the USB receptacle, the control unit is to send a first USB protocol-based message (Magnusson: Paragraph [0031] interpreting USB host as equivalent to the claimed control unit, and paragraph [0045] USB hub receiving commands from USB host) with a first device operating parameter to the USB hub of the docking apparatus, through the USB receptacle to execute a first action in the docking apparatus based on the first device operating parameter (Magnusson: Paragraph [0045], command received at the hub, signal sent to port power controller to turn on or off the power for a particular port, this is interpreted as the claimed first action).
	Magnusson does not specifically teach that the USB port is a USB type C port communicating in USB Alternate Mode, and that the USB protocol based message is received through the USB port operating in Alternate Mode.
	However Rozic teaches sending USB protocol based messages through the USB port operating in Alternate Mode (Rozic: Paragraphs [0013] and [0018], USB packets can be sent to an adapter that generates alternate mode packets containing the USB packets, when are sent over the USB alternate mode interface and then have the USB packets restored by removing the headers of the alternate mode packets; this is interpreted by the examiner as equivalent to the claimed sending USB protocol based messages over a USB port communicating in USB alternate mode) in order to allow the tunneling of USB 
	It would have been obvious to one of ordinary skill in the art at the time of filing for Magnusson to implement sending USB protocol based messages through the USB port operating in Alternate Mode as taught by Rozic in order to allow the tunneling of USB data while still having the benefits of using the alternate mode protocol over USB type C (Rozic: paragraphs [0002] and [0013]).
	As per claim 9:
	The modified Magnusson discloses that the first device operating parameter is indicative of a power mode status of the computing device (Magnusson: Paragraph [0045], the command to turn the power on or off comes from the USB host, interpreted as being indicative of a power mode status).
	As per claim 13:
	Magnusson discloses non-transitory computer-readable medium comprising computer-readable instructions, which, when executed by a processor of a docking apparatus, cause the processor to: receive, at a Universal Serial Bus (USB) hub including a USB port, a first USB protocol-based message from a computing device, the first USB protocol-based message being indicative of one of a power-mode status of the computing device and an out-of-band host bus media access control (MAC) address (OOB HBMA) for the docking apparatus (Magnusson: Paragraph [0045], the command to turn the power on or off comes from the USB host, interpreted as being indicative of a power mode status); send the first USB protocol-based message from the USB hub to an embedded controller of the docking apparatus (Magnusson: Paragraph [0045] figure 3, the port power controller being equivalent to the claimed embedded controller); and trigger the embedded controller to execute an action in the docking apparatus based on one of the power-mode status of the computing device and the OOB HBMA for the docking apparatus (Magnusson: Paragraph [0045], command received at the hub, signal sent to port 
	Magnusson does not specifically teach that the USB port is a USB type C port communicating in USB Alternate Mode, and that the USB protocol based message is received through the USB port operating in Alternate Mode.
	However Rozic teaches sending USB protocol based messages through the USB port operating in Alternate Mode (Rozic: Paragraphs [0013] and [0018], USB packets can be sent to an adapter that generates alternate mode packets containing the USB packets, when are sent over the USB alternate mode interface and then have the USB packets restored by removing the headers of the alternate mode packets; this is interpreted by the examiner as equivalent to the claimed sending USB protocol based messages over a USB port communicating in USB alternate mode) in order to allow the tunneling of USB data while still having the benefits of using the alternate mode protocol over USB type c (Rozic: paragraphs [0002] and [0013]).
	It would have been obvious to one of ordinary skill in the art at the time of filing for Magnusson to implement sending USB protocol based messages through the USB port operating in Alternate Mode as taught by Rozic in order to allow the tunneling of USB data while still having the benefits of using the alternate mode protocol over USB type C (Rozic: paragraphs [0002] and [0013]).

Allowable Subject Matter
Claims 2 – 6, 10 – 12 and 14 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181